 



Exhibit 10(o)

SCHERING-PLOUGH CORPORATION
LONG-TERM PERFORMANCE SHARE UNIT INCENTIVE PLAN

1. Plan Objective

     Schering-Plough Corporation (the “Company”) has established the
Schering-Plough Corporation Long-Term Performance Share Unit Incentive Plan
(referred to as the “Plan”) which is designed to encourage results-oriented
actions on the part of elected officers and certain other key executives of the
Company that will drive the achievement of specific business objectives.

2. Eligibility

     Management employees of the Company and its subsidiaries who are elected
officers of the Company or other key executives are eligible to participate in
the Plan. The Administrator (as defined in Section 3 below) shall select the
elected officers and other key executives who shall participate in the Plan (the
“Participants”).

3. Administration

     (a) The Plan shall be administered by the Compensation Committee of the
Board of Directors with respect to executives who are subject to the reporting
requirements of Section 16 of the Exchange Act of 1934, as amended (“Section 16
Executives”), and the Plan shall be administered by the Chief Executive Officer
of the Company (“CEO”) with respect to all other employees. The CEO may delegate
his authority to administer the Plan to an individual or committee. The term
“Administrator” shall mean the Compensation Committee, as applied to Section 16
Executives, and the CEO or such individual or committee to which authority has
been delegated, as applied to all other employees.

     (b) The Administrator shall have full power, discretion and authority to
establish the rules and regulations relating to the Plan, to interpret the Plan
and those rules and regulations, to select Participants for the Plan, to
determine each Participant’s target award, performance goals and final award, to
make all factual and other determinations in connection with the Plan, and to
take all other actions necessary or appropriate for the proper administration of
the Plan, including the delegation of such authority, discretion or power, where
appropriate.

     (c) All powers of the Administrator shall be executed in its sole
discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals. The Administrator’s administration of the Plan, including
all such rules and regulations, interpretations, selections, determinations,
approvals, decisions, delegations, amendments, terminations and other actions,
shall be final and binding on the Company and all employees of the Company and
its subsidiaries, including the Participants and their respective beneficiaries.

 



--------------------------------------------------------------------------------



 



4. Target Awards and Performance Goals

     (a) The Administrator shall establish for each Participant a target award,
which shall be expressed as phantom stock units and shall be payable if and to
the extent that the Company attains the performance goals for the performance
period as described below or otherwise in connection with a change in control
(as defined in the Company’s 2002 Stock Incentive Plan (hereinafter referred to
as a “Change in Control”). The target award shall be equal to three times the
annual incentive target amount in effect for the Participant at the beginning of
the performance period under the Company’s annual incentive plan applicable to
the Participant, or such other amount as the Administrator determines, divided
by the Company’s stock price on January 2, 2004. The Company’s stock price shall
be the closing price of the Company’s common stock on January 2, 2004 as
reported on the New York Stock Exchange. The target award shall be expressed as
phantom stock units, each of which shall represent one hypothetical share of
common stock of the Company.

     (b) The performance period is the three-year period beginning January 1,
2004 and ending December 31, 2006. The Administrator shall establish the
performance goals for the performance period. Unless the Administrator
determines otherwise, the performance goals shall be based on (i) the Company’s
achievement of its targeted three-year compounded total shareholder return for
the performance period, and (ii) the Company’s total shareholder return ranking
as compared to its peer group for the performance period all as set forth on
Exhibit A. The performance period is the three-year period beginning January 1,
2004 and ending December 31, 2006. The Administrator may adjust the performance
goals as it deems appropriate to take into account corporate transactions or
other extraordinary events that occur during the performance period. For
purposes of this plan total shareholder return means the price of the common
stock of the Company at the end of the performance period plus dividends paid on
the common stock during the Performance Period, divided by the price of the
common stock of the Company at the beginning of the Performance Period. The
price of the common stock of the Company is determined by the average closing
quotation price of the Company stock on the New York Stock Exchange (NYSE) or
such other national securities exchange as may be designated by the Committee,
during the 30 days of quotation immediately prior to the applicable date (the
“Fair Market Value”).

     (c) The peer group consists of the following companies:

 
Abbott Laboratories
Bristol-Myers Squibb Company
Eli Lilly and Company
Johnson & Johnson
Merck & Company, Inc.
Pfizer, Inc.
Wyeth

 



--------------------------------------------------------------------------------



 



     The Administrator may adjust the peer group from time to time as it deems
appropriate, including the addition, deletion or replacement of companies, to
take into account mergers and other changes in the companies comprising the peer
group.

     (d) The Administrator may establish appropriate terms and conditions to
accommodate newly hired and transferred employees. Unless otherwise determined
by the Administrator, the target award for a newly hired or transferred employee
shall be prorated based on a fraction, the numerator of which is the number of
months such Participant will participate in the Plan during the performance
period (rounded to the nearest whole month) and the denominator of which is 36.
The target award shall be equal to three times the annual incentive target
amount in effect for the Participant on his or her first date of employment with
the Company or on the date of transfer, as applicable, or such other amount as
the Administrator determines, divided by the Company’s stock price on the first
date of employment with the Company or the date of transfer, as applicable. The
Company’s stock price shall be the closing price of the Company’s common stock
on the applicable date, as reported on the New York Stock Exchange.

5. Calculation of Incentive Awards

     (a) At the end of the performance period, the Administrator shall determine
whether and to what extent the performance goals have been met and the
percentage of the target awards that are earned.

     (b) The Administrator shall rely on the audited financial statements of the
Company and its subsidiaries to determine whether and to what extent the
performance goals are met.

     (c) The Administrator shall compute each Participant’s incentive award for
the performance period based on the Company’s achievement of the performance
goals. Each Participant’s incentive award will be subject to vesting as
described in Section 6 below. As a Participant’s incentive award vests pursuant
to Section 6 of this Plan, the Company shall credit the Fair Market Value of
each Participant’s vested incentive award to the Participant’s account under the
Schering-Plough Corporation Savings Advantage Plan (the “Savings Advantage
Plan”). Such credited amount shall be deemed to be invested in the investment
options available under the Savings Advantage Plan in accordance with the
Participant’s then current election applicable to new deferrals under that plan.
All amounts credited to a Participant’s book account under the Savings Advantage
Plan shall be administered according to the terms and conditions of the Savings
Advantage Plan. Savings Advantage Plan distributions shall be made exclusively
in accordance with the terms and conditions of the Savings Advantage Plan.

     (d) Participants must be employed on December 31, 2006 in order to be
eligible for an incentive award under the Plan, except as described below or
except as the Administrator may otherwise determine. Unless the Administrator
determines otherwise:

          (i) Participants who die during the performance period will receive a
pro-rated award, which will be calculated at the end of the performance period
and will be based on the Company’s performance during the entire performance
period. The pro-rated award will be

 



--------------------------------------------------------------------------------



 



the award calculated for the entire performance period, multiplied by a
fraction, the numerator of which is the number of months during which the
Participant participated in the Plan during the performance period before the
Participant’s death (rounded to the nearest whole month) and the denominator of
which is 36. The Company will credit the Fair Market Value of the pro-rated
award to a book account established for the Participant under the Savings
Advantage Plan on or around March 15, 2007.

          (ii) Participants who retire during the performance period will
receive a pro-rated award, which will be calculated at the end of the
performance period and will be based on the Company’s performance during the
entire performance period. Retirement age is age 65, or, if the Participant has
at least ten years of service, age 55. The pro-rated award will be the award
calculated for the entire performance period, multiplied by a fraction, the
numerator of which is the number of months during which the Participant
participated in the Plan during the performance period before the Participant’s
retirement (rounded to the nearest whole month) and the denominator of which is
36. The Company will credit the Fair Market Value of the pro-rated award to a
book account established for the Participant under the Savings Advantage Plan on
or around March 15, 2007.

          (iii) Participants who leave the Company under a Company-sponsored
disability program during the performance period will receive a pro-rated award,
which will be calculated at the end of the performance period and will be based
on the Company’s performance during the entire performance period. The pro-rated
award will be the award calculated for the entire performance period, multiplied
by a fraction, the numerator of which is the number of months during which the
Participant participated in the Plan during the performance period before the
Participant’s termination date (rounded to the nearest whole month) and the
denominator of which is 36. The Company will credit the Fair Market Value of the
pro-rated award to a book account established for the Participant under the
Savings Advantage Plan on or around March 15, 2007.

          (iv) If a Change in Control of the Company occurs during the
performance period, the following provisions shall apply:

               (A) Participants who are then employed by the Company or an
Affiliate (as defined below) will receive a pro-rated award. The award will
first be calculated as of the date of the Change in Control based on the greater
of (i) the Participant’s target award or (ii) an award calculated by the
Administrator based on period-to-date performance by the Company as of the date
of the Change in Control. The pro-rated award will be the award computed
pursuant to the preceding sentence multiplied by a fraction, the numerator of
which is the number of months during which the Participant participated in the
Plan during the performance period before the effective date of the Change in
Control (rounded to the nearest whole month), and the denominator of which is
36. Participants who retired, died or were disabled during the performance
period as described above shall receive pro-rated incentive awards as described
in subsections (i), (ii) and (iii) above but based on the Company’s performance
to the date of the Change in Control. The Company will credit the Fair Market
Value of the pro-rated award to a book account established for the Participant
under the Savings

 



--------------------------------------------------------------------------------



 



Advantage Plan as soon as administratively feasible upon the effective date of
the Change in Control and such amount will be fully vested and non-forfeitable.

               (B) If a Participant remains employed by the Company or an
Affiliate for a period of two years following the Change in Control or is
involuntarily terminated (which term shall be deemed to include for all purposes
under this Plan, as applicable, a termination for Good Reason (as such term is
defined in the Participant’s employment agreement) other than for cause (as
defined below), within two years of a Change in Control, the Participant shall
be credited with an additional award equal to an amount calculated by
subtracting the amount of the prorated award earned as of the date of the Change
in Control in accordance with Subsection (A) above (without regard to any
subsequent earnings or losses thereon) from an amount equal to 200% of the
Participant’s target award for the performance period, if such amount is greater
than the award previously calculated for the performance period pursuant to
paragraph (A) above. The Company will credit the Fair Market Value of any
additional award amount to the book account established for the Participant
under the Savings Advantage Plan immediately upon the earlier of (i) the second
anniversary of the Change in Control or (ii) the date the Participant’s
employment is involuntarily terminated without cause. Any earnings or other
amounts previously credited to the Participant’s account under the Savings
Advantage Plan with respect to the previously calculated award will remain in
the Participant’s account.

          (v) For purposes of this Plan, the term “Affiliate” shall have the
meaning given that term in the Savings Advantage Plan. The term “cause” shall
have the meaning given that term, if applicable to the Participant, in the
written employment agreement between the Participant and the Company or an
Affiliate as in effect on the date of the Participant’s termination of
employment or in the Schering-Plough Corporation 2002 Stock Incentive Plan.

6. Vesting of Incentive Awards

     (a) If a Participant earns an incentive award as described in Section 5 for
the performance period, 25% of the incentive award will be vested as of the end
of the performance period. The remaining portion of the Participant’s incentive
award will vest over a two-year period, as follows, if the Participant continues
to be employed by the Company or an Affiliate through the applicable vesting
date:

          Vesting Date

--------------------------------------------------------------------------------

Portion of the Incentive Award that Vests

--------------------------------------------------------------------------------

December 31, 2007
    50 %
December 31, 2008
    25 %

          (b) If a Participant retires, leaves the Company under a
Company-sponsored disability program or dies while employed by the Company or an
Affiliate, the Participant’s incentive award shall be fully vested at the end of
the performance period or at the time such event occurs, whichever is later. If
a Participant’s employment with the Company and its

 



--------------------------------------------------------------------------------



 



Affiliates terminates for any other reason, any unvested incentive award, shall
be forfeited to the Company as of his or her termination date. A transfer of
employment among the Company and its Affiliates shall not be considered a
termination of employment for purposes of the Plan.

     (c) The Administrator reserves the right to accelerate vesting on a
pro-rata basis or in full whenever the Administrator deems such action
appropriate.

     (d) Notwithstanding the foregoing, the incentive award of each Participant
who is employed by the Company or an Affiliate at the time of a Change in
Control, or who retired, died or left the Company under a Company-sponsored
disability program on or before the date of the Change in Control, shall become
fully vested upon a Change in Control.

7. Changes to Performance Goals and Target Awards

     At any time prior to the final determination of awards, the Administrator
may adjust the performance goals and target awards to reflect a change in
corporate capitalization (such as a stock split or stock dividend), or a
corporate transaction (such as a merger, consolidation, separation,
reorganization or partial or complete liquidation), or to reflect equitably the
occurrence of any extraordinary event, any change in applicable accounting rules
or principles, any change in the Company’s method of accounting, any change in
applicable law, any change due to any merger, consolidation, acquisition,
reorganization, stock split, stock dividend, combination of shares or other
changes in the Company’s corporate structure or shares, or any other change of a
similar nature.

8. Amendments and Termination

     The Company may at any time amend or terminate the Plan by action of the
Executive Compensation and Organization Committee; provided that no amendment or
termination may be made after a Change in Control that adversely affects
Participants’ benefits computed under Section 5(d) for the performance period.
The Administrator shall have the right to modify the terms of the Plan as may be
necessary or desirable to comply with the laws or local customs of countries in
which the Company operates or has employees.

9. Miscellaneous Provisions

     (a) This Plan is not a contract between the Company and the Participants.
Neither the establishment of this Plan, nor any action taken hereunder, shall be
construed as giving any Participant any right to be retained in the employ of
the Company or any of its subsidiaries. Nothing in the Plan, and no action taken
pursuant to the Plan, shall affect the right of the Company or a subsidiary to
terminate a Participant’s employment at any time and for any or no reason. The
Company is under no obligation to continue the Plan.

     (b) A Participant’s right and interest under the Plan may not be assigned
or transferred, except as provided in Section 5(d) of the Plan upon death, and
any attempted assignment or transfer shall be null and void and shall
extinguish, in the Company’s sole discretion, the Company’s obligation under the
Plan to pay awards with respect to the

 



--------------------------------------------------------------------------------



 



Participant. The Company’s obligations under the Plan may be assigned to any
corporation which acquires all or substantially all of the Company’s assets or
any corporation into which the Company may be merged or consolidated.

     (c) The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund, or to make any other segregation of
assets, to assure payment of awards. The Company’s obligations hereunder shall
constitute a general, unsecured obligation, awards shall be paid solely out of
the Company’s general assets, and no Participant shall have any right to any
specific assets of the Company.

     (d) All claims for benefits under this Plan shall be reviewed pursuant to
the claims procedures contained in the Savings Advantage Plan.

     (e) The Company shall have the right to deduct from awards or any other
payments of wages any and all federal, state and local taxes or other amounts
required by law to be withheld.

     (f) The Company’s obligation to pay compensation as herein provided is
subject to any applicable orders, rules or regulations of any government agency
or office having authority to regulate the payment of wages, salaries, and other
forms of compensation.

     (g) A Participant’s acceptance of benefits under the Plan shall constitute
the Participant’s acceptance of all terms of the Plan, including the
discretionary authority of the Administrator.

     (h) The validity, construction, interpretation and effect of the Plan shall
exclusively be governed by and determined in accordance with the laws of the
State of New Jersey.

 